Citation Nr: 1420917	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of appendicitis. 

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Appellant had active duty service from June 1973 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in June 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

The claims were previously remanded by the Board in November 2013.  The requested development has been substantially complied with and the claims ready for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a heart murmur is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not undergo an appendectomy in service and residuals of an appendectomy are not due to a disease or injury in service.   




CONCLUSION OF LAW

Residuals of an appendectomy were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes that the Veteran has alleged he underwent a surgery at Ft. Gordon Georgia, sometime between 1974 and 1976.  Pursuant to a November 2013 Board remand, the AOJ attempted to obtain any outstanding records form the claimed surgery.  In December 2013, Ft. Gordon informed the AOJ that there were no records pertaining to the Veteran.  The Veteran was informed of the same in a letter dated in February 2014 and was given the opportunity to submit the records himself.  The Veteran did not submit any records.  Moreover, the RO requested records from the East Alabama Medical Center, and Clopton Primary Care.  In July 2008, East Alabama Medical Center indicated that there were no records pertaining to the Veteran.  Clopton Primary Care did not reply to the request.  The Veteran was informed of these developments via letters dated in July 2008 and October 2008.  He was given the opportunity to submit the records himself, however no response was received from the Veteran.  The Board finds that the AOJ has made every effort to obtain all identified treatment records and the duty to assist has been fully satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Pursuant to the Board's November 2013 remand, the Veteran was provided a VA examination in February 2014 with regards to his claim for service connection for appendicitis.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Therefore, the Board finds that the VA examination was adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran is seeking service connection for residuals of an appendicitis.  He has argued that he had his appendix removed while in service.  After a review of the claim file, the Board finds that the evidence is against the claim.  

Initially, the Board notes that while the claim for service connection is being remanded for potentially outstanding VA treatment records, these records would have no bearing in the claim of residuals of an appendectomy.  Indeed, the records sought are from 2011 and the determinative factor in the claim of service connection for residuals of an appendectomy, as will be discussed below, is whether the Veteran underwent an appendectomy in service.  Therefore, records form 2011 many years after separation from service are not considered relevant to this claim.  

Service treatment records are completely silent for any treatment of the appendix and an appendectomy.  The Veteran's separation physical noted a scar on the right chest.  The Board notes that the Veteran has alleged he underwent an appendectomy at Ft. George.  As noted above, the AOJ requested any records for the Veteran from Ft. George and received a negative response.  

The Veteran was afforded a VA examination in February 2014.  At the time, the examiner noted a scar on the right lower quadrant that is consistent with an appendectomy.  As to whether the scar is related to service, the examiner opined that it is less likely than not that the scar was caused by or incurred in service.  In his rationale, he noted that the Veteran's separation physical was only notable for a scar on the right chest which he stated referred to a Cardiology Consult for the heart portion of the exam.  He further noted that, the Veteran did not claim appendectomy on his discharge medical history questionnaire and the dental patient history questionnaire of February 1976 in which he stated he had not been hospitalized in the past five years.  He noted the absence of any service records pertaining to an appendectomy and that there are no medical records within a year of separation from service documenting an appendectomy scar or a history of appendectomy while in service.  Finally, he noted that there is no convalescent paperwork or profile paper work found relating to an appendectomy while in service and no documentation in the medical or personnel records to support the history of the Veteran undergoing an appendectomy while in service.  He concluded stating that while the location and size of the scar are consistent with surgical technique for appendectomy that would be in the 70s or 80s, there is no way to definitively date the scar or state for sure that it was related to an appendectomy.

The Board finds the medical opinion to be competent and reliable.  Indeed, he provided a full rationale for his opinion.  While he stated that there was no way to definitively date the scar, he did provide an opinion and supporting rationale as to why he did not think the Veteran had an appendectomy while in service.  This is the only medical opinion of record and it stands uncontradicted by any other competent and reliable evidence.  The Board therefore, affords it great probative weight.  

On his behalf, the Veteran has submitted several statements wherein he states that he underwent an appendectomy in service.  Moreover, he has submitted statements from his brother and sister who also state they remember the Veteran telling them he had his appendix removed in service.  The Board has considered these lay statements.  The Veteran is certainly competent to report that he had a surgery.  See Layno, supra.  We must now determine if the statements are credible.  

In this regard, the Board notes that upon separation, there was no scar noted on the right lower quadrant.  Moreover, in a dental history questionnaire of February 1976, the Veteran replied no to the question as to whether he had had any surgeries in the previous five years.  Additionally, in a March 1976 Report of Medical History, the Veteran denied having had an operation or being a patient at a hospital.  Finally, as noted, no records of an appendectomy are contained within the Veteran's service treatment records and no records for the Veteran were found at Ft. George where the Veteran alleges he had the appendectomy.  Considering the above, the Board finds that while the Veteran's statements that he had an appendectomy in service are competent, they are not credible.  Significantly, at the time of or near separation, the Veteran denied not once but twice, having had any surgeries or being a patient in a hospital.  Moreover, no scar in the right lower quadrant was noted on separation.  However, at the time of the VA examination, a scar on the right lower quadrant was noted.  Therefore, the Board finds that the Veteran's assertions are not credible and they are afforded little probative weight.  

With regards to the statement from the Veteran's sister and brother, as they were based on the Veteran's accounts to them of an appendectomy in service, the Board affords them little probative weight.  Indeed, having determined that the Veteran's assertions of an appendectomy in service not to be credible, any statements which relied on the Veteran's assertions are therefore unreliable.  

In sum, while there is current evidence of a scar which is consistent with an appendectomy, there is no competent and reliable evidence that the appendectomy occurred while in service.  To the contrary, the evidence preponderates against a finding that the Veteran underwent an appendectomy in service.  Under these circumstances, service connection must be denied.  As there is a preponderance of the evidence against the claim for service connection for residuals of an appendectomy, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a residuals of an appendectomy is denied.  


REMAND

The Veteran seeks service connection for a heart murmur.  A review of the claim file shows that there appears to be outstanding treatment records which are relevant to the claim.  

A June 2013 letter from a claims and appeals officer in Decatur, Georgia, is addressed to a doctor requesting an opinion as to whether the currently diagnosed ischemic heart disease is related to service.  The doctor was asked to discuss the questionable heart murmur in service.  

The record also contains a July 2013 letter addressed to the Veteran from a VA physician discussing the heart murmur and its relationship to service.  The letter discusses a nuclear stress test in May 2011 and a cardiac catherization in June 2011.

It is unclear form the record whether the July 2013 letter is a response to the June 2013 letter form the claims and appeals officer.  Indeed, the July 2013 letter is addressed specifically to the Veteran and seems to have been mailed to the Veteran.  Therefore, it is unclear as to whether an opinion was obtained in response to the June 2013 letter.  

Moreover, the June 2013 letter references a diagnosis of ischemic heart disease.  Moreover, the July 2013 letter references a nuclear test and cardiac catherization in 2011.  A review of the claim file, however, has not revealed any treatment records related to any treatment of any heart condition for the Veteran.  Therefore, it appears there may be outstanding treatment records.  On remand, any outstanding records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the doctor who provided the July 2013 letter regarding the heart murmur and ask that he identify the records which he reviewed showing a nuclear test and cardiac catherization in 2011, as well as the diagnosis of ischemic heart disease.  After the records have been identified, the RO/AMC should take all appropriate steps to obtain the records and associate them with the claim file.  All efforts to obtain the records must be clearly documented in the claim file.  Any release forms needed from the Veteran to complete these actions should be obtained.

2.  The RO/AMC should provide clarification as to whether a reply was obtained to their request for a medical opinion in June 2013.  If a reply was obtained, the RO/AMC should identify the response.  If no reply was obtained, this should be noted in the claims file.

3.  After completion of all of the above, the AMC/RO will re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


